DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JEROME TITA,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-3019

                              [March 21, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 09-5390CF10A.

  Robert D. Devin of Robert D. Devin, P.A., Fort Lauderdale, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.